SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) July 26, 2010 Communication Intelligence Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 0-19301 94-2790442 (State or Other Jurisdiction (Commission File Number) (I.R.S. Employer of Incorporation) Identification No.) 275 Shoreline Drive, Suite 500 Redwood Shores, CA 94065 (Address of Principal Executive Offices) (Zip Code) (650) 802-7888 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communication pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of CertainOfficers;Compensatory arrangements with certain officers Communication Intelligence Corporation (“CIC”) is pleased to announce that, effective July 28, 2010, Brian K. Watson has been named VP-Product Development.Russel Davis, Vice President-Product Development & CTO of CIC has resigned to pursue other interests, effective as of July 28, 2010. Mr. Watson has over twenty years of experience managing and leading technology teams in biometrics, handheld devices, hosted and SaaS based software solutions. He has extensive experience in financial and healthcare industries and held positions in both high tech startups and fortune 500 companies. His prior positions include Director- Engineering at Solidus Networks (Pay By Touch), the pioneer in deploying hosted biometric authentication and payment solutions for retail stores, Director-Quality Assurance at IPIN, a leader in enabling a complete digital commerce experience through managed services that allowmulti-channel payments, settlement and service lifecycle management, Senior Technical Architect for McKesson, a leading provider of healthcare IT software solutions automating the business process, and Practice Manager with KPMG Peat Marwick, leading consulting efforts on IT processes. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 29, 2010 Communication Intelligence Corporation By: /s/ Francis V. Dane Francis V. Dane Chief Financial Officer
